Opinion issued December 10, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00617-CV
                           ———————————
                       CAROLYN SOVANN, Appellant
                                        V.
                        556 LINDA VISTA LP, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1137619


                         MEMORANDUM OPINION

      Appellant, Carolyn Sovann, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a), 38.8(a). In addition, appellant has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041; Order, Fees
Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before

the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex.

Aug. 28, 2015).

        After being notified that this appeal was subject to dismissal for appellant’s

failure to file a brief and for appellant’s failure to pay appellate fees, appellant did

not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

        We dismiss the appeal for want of prosecution for failure to timely file a

brief and for nonpayment of all required fees. We dismiss any pending motions as

moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                           2